                                            Case 4:19-cv-07123-PJH Document 67 Filed 05/06/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        WHATSAPP INC., et al.,
                                                                                          Case No. 19-cv-07123-PJH
                                  8                     Plaintiffs,

                                  9              v.                                       ORDER GRANTING MOTIONS TO
                                                                                          SEAL
                                  10       NSO GROUP TECHNOLOGIES
                                           LIMITED, et al.,                               Re: Dkt. Nos. 59, 60, 65
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court are three related administrative motions to file under seal. Dkts.

                                  15   59, 60, 65. The first, filed by plaintiff WhatsApp Inc. (“WhatsApp” or “plaintiff”),1 seeks to

                                  16   file under seal portions of their motion to disqualify and related declarations. The second

                                  17   and third, filed by non-party the U.S. Department of Justice (“DOJ”), seeks to file under

                                  18   seal in its entirety a declaration by a DOJ Attorney and proposed additional redactions to

                                  19   plaintiff’s sealable material. Defendants do not oppose any of the administrative motions.

                                  20           Due to the several filings necessitated by the motions to seal, the court briefly

                                  21   recounts the relevant procedural history. Plaintiff filed its first attempt to file under seal on

                                  22   April 10, 2020 (Dkt. 47), which the court subsequently denied without prejudice on April

                                  23   22, 2020, because plaintiff and the DOJ did not follow the procedure laid out in Civil Local

                                  24   Rule 79-5(e). Dkt. 52. On April 29, 2020, both plaintiff and the DOJ filed administrative

                                  25   motions to file under seal that seek to remedy the deficiencies noted in this court’s April

                                  26   22, 2020 order. Dkts. 59, 60. Due to the scope of the DOJ’s proposed redactions,

                                  27

                                  28
                                       1WhatsApp’s co-plaintiff, Facebook, Inc., has not joined the administrative motion to file
                                       under seal or the underlying motion to disqualify.
                                          Case 4:19-cv-07123-PJH Document 67 Filed 05/06/20 Page 2 of 4




                                  1    plaintiff decided it needed to redact portions of material it filed in connection with the April

                                  2    10, 2020 administrative motion and, on May 1, 2020, plaintiff filed a supplemental filing to

                                  3    redact portions of an April 10, 2020 declaration and proof of service that refer to

                                  4    information that the DOJ recommends as sealable. Dkt. 63. The same day, the DOJ

                                  5    filed an amended motion to file under seal in support of plaintiff’s supplemental filing.

                                  6    Dkt. 65.

                                  7           There is a general presumption in favor of public access to federal court records.

                                  8    Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Foltz v. State Farm Mut.

                                  9    Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). “[T]he proponent of sealing bears

                                  10   the burden with respect to sealing. A failure to meet that burden means that the default

                                  11   posture of public access prevails.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

                                  12   1182 (9th Cir. 2006). When a request to seal documents is made in connection with a
Northern District of California
 United States District Court




                                  13   motion, the court must determine whether the parties are required to overcome that

                                  14   presumption with “compelling reasons” or with “good cause.” A party seeking to seal

                                  15   materials submitted with a motion that is “more than tangentially related to the merits of

                                  16   the case”—regardless whether that motion is “technically dispositive”—must demonstrate

                                  17   that there are compelling reasons to keep the documents under seal. Ctr. for Auto Safety

                                  18   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). Conversely, if the motion

                                  19   is only tangentially related to the merits, “a ‘particularized showing,” under the ‘good

                                  20   cause’ standard of Rule 26(c) will ‘suffice[] to warrant preserving the secrecy of sealed

                                  21   discovery material attached to non-dispositive motions.” Kamakana, 447 F.3d at 1180

                                  22   (alteration in original) (quoting Foltz, 331 F.3d at 1135, 38).

                                  23          Here, the underlying motion is a motion to disqualify counsel (Dkt. 59-4) and such

                                  24   a motion is only tangentially related to the merits because the adjudication of whether

                                  25   defendants’ counsel should continue to represent its clients does not affect the merits of

                                  26   plaintiffs’ claims. See, e.g., Hartford Cas. Ins. Co. v. Am. Dairy & Food Consulting Labs.,

                                  27   Inc., No. 1:09CV-0914-OWW-SKO, 2010 WL 2572858, at *2–3 (E.D. Cal. June 22, 2010)

                                  28   (applying good cause standard in reference to an underlying motion to disqualify
                                                                                      2
                                          Case 4:19-cv-07123-PJH Document 67 Filed 05/06/20 Page 3 of 4




                                  1    counsel). Therefore, plaintiffs need only meet the good cause standard.

                                  2            As demonstrated by the DOJ, the material referenced in plaintiff’s motion to

                                  3    disqualify has been sealed by a different federal district court pursuant to a statutory

                                  4    requirement to seal such material. Dkt. 65 at 3. That matter remains sealed. Id. Plaintiff

                                  5    contends that the district court that entered the sealing order should be the court to

                                  6    determine whether material should remain sealed. Dkt. 59 at 3. The Ninth Circuit has

                                  7    endorsed such an approach in the context of collateral litigants requesting access to

                                  8    discovery material in an underlying case. See Foltz, 331 F.3d at 1132 (“[T]he court that

                                  9    entered the protective order should satisfy itself that the protected discovery is sufficiently

                                  10   relevant to the collateral litigation that a substantial amount of duplicative discovery will

                                  11   be avoided by modifying the protective order.”). While the underlying matter in this

                                  12   instance was not sealed pursuant to a discovery protective order, the rationale is the
Northern District of California
 United States District Court




                                  13   same: the court that issued the sealing order is best positioned to determine whether the

                                  14   matter should remain sealed. See id. (“The court that issued the order is in the best

                                  15   position to make the relevance assessment for it presumably is the only court familiar

                                  16   with the contents of the protected discovery.”). As stated, the district court in the

                                  17   underlying matter has deemed the matter sealable and, upon review, the material in this

                                  18   matter appears sufficiently related to the underlying matter. Therefore, the court finds

                                  19   that there is good cause to file the material referenced by plaintiff and the DOJ under

                                  20   seal.

                                  21           Additionally, in its April 22, 2020 order, the court admonished plaintiff to keep its

                                  22   request “narrowly tailored to seek sealing only of sealable material.” Dkt. 52 at 2. Upon

                                  23   review of the requested material to be redacted and sealed, the court is satisfied that the

                                  24   requested material is narrowly tailored. Finally, the court notes that the DOJ has filed an

                                  25   exhibit in which it proposes additional redactions of limited material beyond those

                                  26   redactions proposed by plaintiff. Dkt. 66-1. The court finds that the additional redactions

                                  27   meet the good cause standard to seal such material and are likewise narrowly tailored.

                                  28           For the foregoing reasons, plaintiff’s and DOJ’s administrative motions to file under
                                                                                      3
                                           Case 4:19-cv-07123-PJH Document 67 Filed 05/06/20 Page 4 of 4




                                  1    seal are GRANTED. Additionally, plaintiff shall file a revised motion to disqualify2 and

                                  2    supporting declarations with the additional redactions proposed by the DOJ; such

                                  3    material shall be sealed pursuant to this order when filed. Plaintiff should also serve

                                  4    defendants’ counsel with the motion to disqualify and the time for an opposition to the

                                  5    motion and a reply to the opposition shall be as of the date the revised motion is filed and

                                  6    served and in accordance with Civil Local Rule 7-3.

                                  7           IT IS SO ORDERED.

                                  8    Dated: May 6, 2020

                                  9                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  10                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       2Plaintiff shall also remove from the docket any previously filed material that the court
                                  28
                                       has now found to be sealable.
                                                                                    4
